Citation Nr: 0033153	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left thigh condition, 
also claimed as residuals of a burn of the left thigh.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that determination, the RO denied the 
veteran's application to reopen a claim for service 
connection for residuals of burns to the hands and legs for 
the reason that new and material evidence had not been 
submitted to reopen that claim.  
In a rating action dated in June 1995, the RO denied service 
connection for residuals of burns on the hands and legs, 
among other things.  The RO determined that the claims were 
not well grounded.  The veteran did not perfect an appeal in 
regard thereto.  Therefore, the June 1995 rating action 
became final.  The Board notes that in October 1997 the 
veteran had a travel Board hearing at the RO before another 
Veterans Law Judge with regard to the claim for service 
connection for residuals of burns of the hands and legs, 
among other things.  In June 1998, the Board dismissed that 
claim because the veteran had not filed a timely notice of 
disagreement.  In October 1998, the veteran filed an informal 
application to reopen his claim for service connection for 
the foregoing disorders.  As noted above, in the March 1999 
rating action, the RO denied the veteran's application to 
reopen his claims on the basis that the veteran had not 
submitted new and material evidence.  In a December 1999 
rating action, the first three pages of which are missing, it 
appears that the Decision Review Officer at the RO reopened 
both claims, granted service connection for status post burn 
and laceration of the left hand, and denied service 
connection for residuals of a burn to the left thigh.  The 
veteran did not appeal the non compensable rating assigned 
for the residuals of burn and laceration of the left hand.  
He did appeal the issue noted on the title page of this 
decision.  


REMAND

With respect to the claim for service connection for a left 
thigh condition, the veteran maintains that he sustained burn 
injuries to the left thigh during service.  Service medical 
records reflect that in August 1966 the veteran sustained a 
burn injury to the left hand while participating in an 
exercise whereby he put his hand on a hot muzzle of his 
rifle.  There is no evidence of a burn injury to the left 
thigh.  

VA outpatient treatment records dated in 1999 show that the 
veteran complained of pain from a burn injury to the left leg 
that resulted from service.  A June 1999 clinical finding 
reflects that sharp and dull sensations could not be 
distinguished in an area lateral to and above the left knee.  
A puncture wound was noted in the inner aspect of the left 
thigh.  A July 1999 entry reflects anterior thigh numbness 
secondary to burn, rule out meralgia.  The veteran indicated 
that the leg has been numb for 10 years.  A November 1999 
examination of the left thigh revealed, in pertinent part, a 
rectangular patch on the anterolateral thigh and a decrease 
in pain sensation.  The diagnoses included left anterior 
thigh burn with hypesthesia of the left anterior thigh.  

The Board notes that the medical evidence includes diagnoses 
suggesting that the veteran's left thigh disorder may be 
secondary to the claimed service incurred left thigh burn 
injury.  However, it does not appear that the examiners 
reviewed the veteran's claims file prior to rendering such 
diagnoses.  Based on these factors, the Board is of the view 
that a VA examination with an opinion regarding the etiology 
of the veteran's left thigh disorder is warranted.  

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:


1.  The first three pages of the December 
1, 1999, rating decision should be 
associated with page four of that rating 
action, and the entire rating action 
should be made a part of the claims 
folder.  

2.  The RO should arrange for the veteran 
to undergo a dermatology examination to 
determine the nature, extent, and 
etiology of his current left thigh 
disorder.  The entire claims folder, to 
include a complete copy of this REMAND 
should  be available to and be reviewed 
by the examiner.  All clinical findings 
should be reported in detail.  At the 
conclusion of the examination, the 
physician should express an opinion as to 
whether it is at least as likely as not 
that any left thigh disorder is related 
to injury, including a reported burn 
injury, in service.   

3.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

4.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable time to reply 
thereto. 

The purpose of this REMAND is to procure clarifying evidence.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).













This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


